IN THE SUPREME COURT OF THE STATE OF NEVADA


                  LINDA MARSHALL,                                       No. 66214
                  Appellant,
                  vs.
                  NEVADA SYSTEM OF HIGHER
                  EDUCATION,
                                                                              FILED
                  Respondent.                                                 APR 2 1 2016
                                                                            TRACE K. UNDELIAN
                                           ORDER OF AFFIRMANCE           CLERK F SUPREME COURT
                                                                         BY     •
                                                                              DEPUTY CLERK

                              This is an appeal from a district court order granting
                  summary judgment in a wage dispute action. Second Judicial District
                  Court, Washoe County; Elliott A. Sattler, Judge.
                              Appellant Linda Marshall was employed by the University of
                  Nevada, Reno (UNR) for almost eight years until she left voluntarily.
                  Eventually, appellant sought reemployment at UNR in a different
                  department. She was rehired at a lower rate of pay due to funding
                  limitations. Approximately three years after her reemployment, aPpellant
                  asserted that UNR incorrectly interpreted NAC 284.170(1)(b)(2) (2012)
                  when determining her pay. Without following UNR's formal grievance
                  policy, appellant filed a complaint against respondent Nevada System of
                  Higher Education in district court. Both parties filed motions for
                  summary judgment. The district court granted respondent's motion,
                  determining that appellant failed to exhaust her administrative remedies.
                  This appeal follows.
                              This court reviews a district court's order granting summary
                  judgment de novo.      Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d
1026, 1029 (2005); see also Costello v. Caster, 127 Nev. 436, 439, 254 P.3d

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ea
                                                                                    1- 12'123
                 631, 634 (2011). Summary judgment is proper if the pleadings and all
                 other evidence on file demonstrate that no genuine issue of material fact
                 exists and that the moving party is entitled to judgment as a matter of
                 law. Wood, 121 Nev. at 729, 121 P.3d at 1029. When deciding a summary
                 judgment motion, all evidence "must be viewed in a light most favorable to
                 the nonmoving party." Id. General allegations and conclusory statements
                 do not create genuine issues of fact. Id. at 731, 121 P.3d at 1030-31.
                             In general, prior to seeking district court relief from an agency
                 decision, a party must first exhaust available administrative remedies.
                 Allstate Ins. Co. v. Thorpe, 123 Nev. 565, 571, 170 P.3d 989, 993 (2007).
                 However, there are exceptions to the exhaustion doctrine that allow a
                 party to proceed directly to judicial review. See Benson v. State Eng'r, 131
                 Nev., Adv. Op. 78, 358 P.3d 221, 224 (2015). For instance, this court has
                 discretion to alleviate the exhaustion requirement when the issues
                 involved "relate solely to the interpretation or constitutionality of a
                 statute." State v. Glusman, 98 Nev. 412, 419, 651 P.2d 639, 644 (1982).
                 Further, this court has held that exhaustion is not required when
                 administrative proceedings would have been "vain and futile." Engelmann
                 v. Westergard, 98 Nev. 348, 353, 647 P.2d 385, 389 (1982).
                             Here, we conclude that appellant failed to exhaust her
                 administrative remedies. Appellant did not follow UNR's formal grievance
                 policy, or establish an exception to it, and has not shown how following the
                 grievance policy would have been vain or futile. Further, in light of that
                 failure, although appellant's grievance pertains to the interpretation of a
                 regulation, this court is not required to hear the issue. Rather, this court
                 does not have to consider the issue, and we decline to do so.



SUPREME COURT
        OF
     NEVADA

                                                       2
(0) I947A    e
                 As a result, we conclude that the district court did not err when it granted
                 summary judgment and concluded that appellant failed to exhaust her
                 administrative remedies. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                    J.



                                                                                    J.
                                                    Gibbons




                 cc:   Hon. Elliott A. Sattler, District Judge
                       Jonathan L. Andrews, Settlement Judge
                       Brian R. Morris
                       University of Nevada, Reno, Office of General Counsel
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A    e